
	
		I
		111th CONGRESS
		1st Session
		H. R. 85
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Ms. Ginny Brown-Waite of
			 Florida introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide permanent relief from the marriage penalty
		  under the Internal Revenue Code of 1986.
	
	
		1.Short titleThis Act may be cited as the
			 Marriage Tax Penalty Permanent
			 Elimination Act of 2009.
		2.Repeal of sunset
			 on marriage penalty reliefTitle IX of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 (relating to sunset of provisions of such
			 Act) shall not apply to sections 301, 302, and 303 of such Act (relating to
			 marriage penalty relief).
		
